Exhibit 10.1

APPENDIX D

ODYNE CORPORATION

SUBSCRIPTION DOCUMENTS AND INSTRUCTIONS

INSTRUCTIONS

The following documents must be completed in accordance with the instructions
set forth below and must be executed in order to determine whether you are an
accredited investor and, if accredited, in order to subscribe for the purchase
of units (“Units”), each unit consisting of one (1) share of Series A
Convertible Preferred Stock (“Preferred Stock”), and a detachable warrant
(“Warrant”) to purchase shares of Common Stock, of a publicly-traded company
which will acquire by merger all of the outstanding common stock of Odyne
Corporation.

PLEASE PRINT THE ANSWERS TO ALL QUESTIONS.

1.

Enclosed are the Following Documents:

(a)

Subscription Agreement.  Be sure to carefully and fully read and complete the
Subscription Agreement, and execute the signature page applicable to you.   On
the appropriate signature page of the Subscription Agreement, the Subscriber
must sign, print his, her or its name, address and social security or tax
identification number where indicated, and indicate the number of Units
subscribed for, the date of execution and the manner in which title to the
Preferred Stock and Warrants will be held.

(b)

Investor Questionnaire.  Be sure to carefully and fully read and complete the
Investor Questionnaire, which can be found after the signature pages to the
Subscription Agreement.  On the signature page of the Investor Questionnaire,
the Subscriber must sign and print his, her or its name where indicated.

A PROSPECTIVE SUBSCRIBER MUST BE SURE TO CAREFULLY AND FULLY READ THE
ACCOMPANYING CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM PRIOR TO RETURNING THE
SIGNED SUBSCRIPTION DOCUMENTS.

2.

Payment.  

Payment of the purchase price may be made by check payable to “Signature Bank,
as Escrow Agent for Odyne, Corp.,” or by wire transfer of immediately available
funds, contemporaneously with the execution and delivery of the Subscription
Agreement, to Signature Bank as follows:

Wire Transfer Instructions for Escrow Account

Signature Bank

261 Madison Avenue

New York, New York 10016

ABA # 026 013 576

Account # 1500791892

For credit to: Signature Bank, as Escrow Agent for Odyne Corp.

3.

Return of Documents and Checks.  

Copies of the signed Subscription Agreement and Investor Questionnaire, and
checks if payment is being made by check, should be delivered to the placement
agent, Matrix USA LLC, Attention: Mr. Dan Scalzi.  If you should have any
questions, please contact Mr. Scalzi of Matrix USA LLC at tel: (212) 489-7141 or
fax: (212) 271-0592.

*

*

*





--------------------------------------------------------------------------------







NAME OF SUBSCRIBER:_____________________________

To:

Odyne Corporation

89 Cabot Drive, Suite L

Hauppauge, New York 11788

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) is being delivered to you in
connection with your investment in a publicly-traded company, which will
subsequently change its name to Odyne Corporation (“Pubco”), and the anticipated
acquisition by merger (the “Acquisition”) by Pubco of all of the outstanding
common stock of Odyne Corporation, a New York corporation (“Odyne”).  Matrix USA
LLC (the “Placement Agent”) shall serve as the placement agent of Pubco in
conducting a private placement (the “Private Placement”) of units (“Units”),
each Unit consisting of (i) one share of Pubco’s Series A Convertible Preferred
Stock (“Preferred Stock”), convertible into 1,334 shares of Pubco’s common stock
(“Common Stock”), and (ii) a detachable, four-year warrant to purchase 667
shares of Common Stock (“Warrant”), at an exercise price of $1.00 per share.
 The purchase price per Unit is $1,000.  The Private Placement is being
conducted on a “best efforts – 3,500 Units or none” basis with a maximum of
5,000 Units being offered, subject to a 750 Unit oversubscription option.  All
funds received in the Private Placement prior to the initial closing of the
Private Placement (the “Initial Closing”) shall be held in escrow by Signature
Bank (the “Escrow Agent”) and, upon fulfillment of the other conditions
precedent set forth herein, shall be released from escrow and delivered to Pubco
at which time the securities subscribed for as further described below shall be
delivered, subject to Section 8 hereof, to you.  The Company and the Placement
 Agent may continue to offer and sell Units and conduct additional closings
(each, a “Closing”) for the sale of additional Units after the Initial Closing
until the termination of the Offering.  

1.

SUBSCRIPTION AND PURCHASE PRICE

1.1

Subscription.  Subject to the conditions set forth in Section 2 hereof, the
undersigned hereby subscribes for and agrees to purchase the number of Units
indicated on page D-10 hereof on the terms and conditions described herein.  The
minimum number of Units that may be purchased is fifty (50).  Subscriptions for
lesser amounts may be accepted at the discretion of Pubco and the Placement
Agent.

1.2

Purchase of Securities.  The undersigned understands and acknowledges that the
purchase price to be remitted to the Placement Agent in exchange for the Units
shall be $1,000 per Unit, for an aggregate purchase price as set forth on page
D-10 hereof (the “Aggregate Purchase Price”).  The undersigned’s delivery of
this Agreement to the Placement Agent shall be accompanied by payment for the
Units subscribed for hereunder, payable in United States dollars, by check or
wire transfer, to “Signature Bank, as Escrow Agent for Odyne Corp.,” with the
undersigned’s delivery of this Agreement to the Placement Agent.  The
undersigned understands and agrees that, subject to Sections 2.1(a) and
applicable laws, by executing this Agreement, he, she or it is entering into a
binding agreement.   

2.

ACCEPTANCE AND CLOSING PROCEDURES

2.1

Acceptance or Rejection.

(a)

The obligation of the undersigned to purchase the Units shall be irrevocable,
and the undersigned shall be legally bound to purchase the Units subject to the
terms set forth in this Agreement.

(b)

The undersigned understands and agrees that Pubco and the Placement Agent
reserve the right to reject this subscription for the Units in whole or part at
any time prior to the closing (the “Closing”) of the purchase and sale of the
Units if, in their reasonable judgment, they deem such action to be in the best
interest of Pubco, notwithstanding the undersigned’s prior receipt of notice of
acceptance of the undersigned’s subscription.





D-2




--------------------------------------------------------------------------------







(c)

In the event of rejection of this subscription by Pubco or the Placement Agent
in accordance with Section 2.1(b), or in the event that the sale of the Units is
not consummated by the Placement Agent for any reason, this Agreement and any
other agreement entered into between the undersigned and the Placement Agent
relating to this subscription shall thereafter have no force or effect, and the
Placement Agent shall promptly return or cause to be returned to the undersigned
the purchase price remitted to the Escrow Agent, without interest thereon or
deduction therefrom.

2.2

Closing.

Each Closing shall take place at the offices of Greenberg Traurig, LLP, counsel
to Pubco, at 200 Park Avenue, 15th Floor, New York, New York 10166, or such
other place as determined by the Placement Agent.  The Initial Closing shall
take place on a Business Day promptly following the satisfaction of the
conditions set forth in Section 8 below.  Each subsequent Closing shall take
place at such times as determined by Pubco (each closing date referred to as a
“Closing Date”), or such other date as is mutually agreed to by the parties and
the undersigned.  “Business Day” shall mean from the hours of 9:00 a.m. (E.S.T.)
through 5:00 p.m. (E.S.T.) of a day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required to be
closed.

3.

INVESTOR’S REPRESENTATIONS AND WARRANTIES

The undersigned hereby acknowledges, agrees with and represents and warrants to
Pubco and the Placement Agent and its affiliates, as follows:

(a)

The undersigned has full power and authority to enter into this Agreement, the
execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
undersigned.

(b)

The undersigned acknowledges his, her or its understanding that the offering and
sale of the Units is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) of the Securities Act and the provisions of Regulation D promulgated
thereunder (“Regulation D”).  In furtherance thereof, the undersigned represents
and warrants to Pubco and the Placement Agent and its affiliates as follows:

(i)

The undersigned realizes that the basis for the exemption from registration may
not be available if, notwithstanding the undersigned’s representations contained
herein, the undersigned is merely acquiring the Units for a fixed or
determinable period in the future, or for a market rise, or for sale if the
market does not rise.  The undersigned does not have any such intention.

(ii)

The undersigned is acquiring the Units solely for the undersigned’s own
beneficial account, for investment purposes, and not with view to, or resale in
connection with, any distribution of the shares of Preferred Stock, or shares of
Common Stock into which the Preferred Stock is convertible and the Warrants are
exercisable.

(iii)

The undersigned has the financial ability to bear the economic risk of his, her
or its investment, has adequate means for providing for current needs and
contingencies, and has no need for liquidity with respect to the investment in
Pubco;

(iv)

The undersigned and the undersigned’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received the Confidential Private Placement Memorandum, dated July 27, 2006,
together with all appendices thereto (as such documents may be amended or
supplemented, the “Memorandum”), relating to the private placement by Pubco of
the Units, and all other documents requested by the undersigned or Advisors, if
any, have carefully reviewed them and understood the information contained
therein, prior to the execution of this Agreement; and





D-3




--------------------------------------------------------------------------------







(v)

The undersigned (together with the undersigned’s Advisors, if any) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of the prospective investment in the Units.  If
other than an individual, the undersigned also represents it has not been
organized solely for the purpose of acquiring the Units.

(c)

The information in the Investor Questionnaire completed and executed by the
undersigned (the “Investor Questionnaire”) is true and accurate in all respects,
and the undersigned is an “accredited investor,” as that term is defined in Rule
501(a) of Regulation D.

(d)

The undersigned is not relying on the Placement Agent or its affiliates or
sub-agents with respect to economic considerations involved in this investment.
 The undersigned has relied on the advice of, or has consulted with, only his,
her or its Advisors.  Each Advisor, if any, is capable of evaluating the merits
and risks of an investment in the Units as such are described in the Memorandum,
and each Advisor, if any, has disclosed to the undersigned in writing (a copy of
which is annexed to this Agreement) the specific details of any and all past,
present or future relationships, actual or contemplated, between the Advisor and
the Placement Agent or any affiliate or sub-agent thereof.

(e)

The undersigned will not sell or otherwise transfer the shares of Preferred
Stock or Warrants (including such shares of Common Stock into which the
Preferred Stock is convertible and Warrants are exercisable, and collectively
with the Preferred Stock and Warrants, the “Securities”) without registration
under the Securities Act or an exemption therefrom, and fully understands and
agrees that the undersigned must bear the economic risk of his, her or its
purchase because, among other reasons, the Securities have not been registered
under the Securities Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable state securities laws, or an exemption from such registration is
available.  In particular, the undersigned is aware that the Securities are
“restricted securities,” as such term is defined in Rule 144 promulgated under
the Securities Act (“Rule 144”), and they may not be sold pursuant to Rule 144
unless all of the conditions of Rule 144 are met.  The undersigned also
understands that, except as otherwise provided herein, Pubco is under no
obligation to register the Securities on the undersigned’s behalf or to assist
the undersigned in complying with any exemption from registration under the
Securities Act or applicable state securities laws.  The undersigned understands
that any sales or transfers of the Securities may be further restricted by state
securities laws and are further restricted by the provisions of this Agreement.

(f)

No representations or warranties have been made to the undersigned by Pubco,
Odyne or the Placement Agent, or any of their respective officers, employees,
agents, sub-agents, affiliates or subsidiaries, other than any representations
of Pubco or the Placement Agent contained herein and in the Memorandum, and in
subscribing for Units the undersigned is not relying upon any representations
other than those contained herein or in the Memorandum.

(g)

The undersigned understands and acknowledges that the undersigned’s purchase of
the Units is a speculative investment that involves a high degree of risk and
the potential loss of the undersigned’s entire investment.  The undersigned has
carefully read and considered the matters set forth in the Memorandum and in
particular the matters under the caption “Cautionary Language Regarding
Forward-Looking Statements and Industry Data” and “Risk Factors” therein, and
expressly acknowledges that Odyne has a limited operating history.

(h)

The undersigned’s overall commitment to investments that are not readily
marketable is not disproportionate to the undersigned’s net worth, and an
investment in the Units will not cause such overall commitment to become
excessive.

(i)

The undersigned understands and agrees that the certificates for the Securities
shall bear substantially the following legend until (i) such Securities shall
have been registered under the Securities Act and effectively disposed of in
accordance with a registration statement that has been declared effective or
(ii) in the opinion of counsel for Pubco such Securities may be sold without
registration under the Securities Act or any applicable “blue sky” or state
securities laws:





D-4




--------------------------------------------------------------------------------







THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

(j)

Neither the U.S. Securities and Exchange Commission (the “SEC”) nor any state
securities commission has approved the Units or the Securities, or passed upon
or endorsed the merits of the Offering or confirmed the accuracy or determined
the adequacy of the Memorandum.  The Memorandum has not been reviewed by any
Federal, state or other regulatory authority.

(k)

The undersigned and his, her or its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of Pubco and Odyne concerning the offering of the Units and the
business, financial condition, results of operations and prospects of Pubco, and
all such questions have been answered to the full satisfaction of the
undersigned and the undersigned’s Advisors, if any.

(l)

The undersigned is unaware of, is in no way relying on, and did not become aware
of the offering of the Units through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television, radio or electronic mail
through the Internet, in connection with the offering and sale of the Units and
is not subscribing for Units and did not become aware of the offering of the
Units through or as a result of any seminar or meeting to which the undersigned
was invited by, or any solicitation of a subscription by, a person not
previously known to the undersigned in connection with investments in securities
generally.

(m)

The undersigned has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby (other than commissions to be
paid by Pubco to the Placement Agent, its sub-agents or as otherwise described
in the Memorandum and, in turn, to be paid to other selected dealers).

(n)

The undersigned is not relying on Pubco, the Placement Agent or any of their
respective employees, agents or sub-agents with respect to the legal, tax,
economic and related considerations of an investment in the Units, and the
undersigned has relied on the advice of, or has consulted with, only his, her or
its own Advisors.

(o)

The undersigned acknowledges that any estimates or forward-looking statements or
projections included in the Memorandum were prepared by the future management of
Pubco in good faith, but that the attainment of any such projections, estimates
or forward-looking statements cannot be guaranteed by Pubco or its management
and should not be relied upon.

(p)

No oral or written representations have been made, or oral or written
information furnished, to the undersigned or his, her or its Advisors, if any,
in connection with the offering of the Units that are in any way inconsistent
with the information contained in the Memorandum.

(q)

The undersigned’s substantive relationship with the Placement Agent or
sub-agents through which the undersigned is subscribing for Units predates the
Placement Agent’s or such sub-agents’ contact with the undersigned regarding an
investment in the Units.

(r)

All of the foregoing representations, warranties and agreements shall survive
the Closing.





D-5




--------------------------------------------------------------------------------







4.

PUBCO’S REPRESENTATIONS AND WARRANTIES

Pubco hereby acknowledges, agrees with and represents and warrants to each of
the undersigned, as follows:

(a)

Pubco has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.  This Agreement has been
duly authorized, executed and delivered by Pubco and is valid, binding and
enforceable against Pubco in accordance with its terms.

(b)

The Preferred Stock and Warrants to be issued to the undersigned pursuant to
this Agreement, when issued and delivered in accordance with the terms thereof
and this Agreement, will be duly and validly issued and will be fully paid and
non-assessable.

(c)

Pubco has duly and validly reserved, out of its authorized and unissued Common
Stock, for issuance upon conversion of the Preferred Stock and exercise of the
Warrants, a number of shares sufficient for such purpose. The Common Stock to be
issued to the undersigned upon conversion of the Preferred Stock and exercise of
the Warrants pursuant to this Agreement, when issued and delivered in accordance
with this Agreement, the Warrant and the Certificate of Designation, Preferences
and Rights pertaining to the Preferred Stock, will, upon receipt by Pubco of the
applicable cash conversion or exercise price therefor, be validly issued and
fully paid and non-assessable.

(d)

Neither the execution and delivery nor the performance of this Agreement by
Pubco will conflict with Pubco’s Certificate of Incorporation or By-laws, as
amended to date, or result in a breach of any terms or provisions of, or
constitute a default under, any material contract, agreement or instrument to
which Pubco is a party or by which Pubco is bound.

(e)

After giving effect to the transactions contemplated by this Agreement and
immediately after the Closing, Pubco will have the outstanding capital stock as
described in the Memorandum.

(f)

The information contained in the Memorandum is true and correct in all material
respects as of its date.

5.

COVENANTS

5.1

Registration Rights.

(a)

Pubco shall file a registration statement (the “Registration Statement”) with
the SEC covering the resale of the shares of Common Stock into which the
Preferred Stock is convertible and the Warrants are exercisable on or around,
but no later than, one hundred eighty (180) days after the Closing Date.  Pubco
shall use its best efforts to have the Registration Statement declared effective
by the SEC as soon as possible after the initial filing, and agrees to use
commercially reasonable efforts to respond to any SEC comments or questions
regarding the Registration Statement on or prior to the date which is twenty
(20) business days from the date such comments or questions are received, but in
any event not later than thirty (30) business days from the date such comments
or questions are received.  Pubco will maintain the effectiveness of the
Registration Statement from the date of the effectiveness of the Registration
Statement until one (1) year after that date; provided, however, that, if at any
time or from time to time after the date of effectiveness of the Registration
Statement, Pubco notifies the undersigned in writing of the existence of a
Potential Material Event (as defined below), the undersigned shall not offer or
sell any of the Securities, or engage in any other transaction involving or
relating to the Securities, from the time of the giving of notice with respect
to a Potential Material Event until Pubco notifies the undersigned that such
Potential Material Event either has been disclosed to the public or no longer
constitutes a Potential Material Event; provided, further that, Pubco may not
suspend the right of the undersigned pursuant to this Section 5.1(a) for more
than sixty (60) days in the aggregate.  “Potential Material Event” means the
possession by Pubco of material information regarding a potential transaction
not ripe for disclosure in a registration statement, which shall be evidenced by
determinations in good faith by the Board of Directors of Pubco that disclosure
of such information in the registration statement would be detrimental to the
business and affairs of Pubco.





D-6




--------------------------------------------------------------------------------







(b)

If Pubco fails to file the Registration Statement with the SEC on or prior to
one hundred eighty (180) days after the Closing Date, Pubco shall be obligated
to issue to the undersigned additional shares of Preferred Stock computed as
follows: on the first day that Pubco has failed to file the Registration
Statement (the “First Determination Date”), Pubco shall determine the number of
shares of Preferred Stock entitled (by virtue of the underlying shares of Common
Stock to be registered) to the benefit of the registration rights set forth in
this Section 5.1 that are held by the undersigned  (the “Subject Securities”).
 Within sixty (60) days following the First Determination Date, Pubco shall
issue to the undersigned such number of shares of Preferred Stock equal to 2% of
number of shares of Subject Securities (the “Penalty Shares”).  Penalty Shares
shall also be issuable upon the expiration of each 30-day period following the
First Determination Date during which Pubco has continued to fail to file the
Registration Statement (the expiration date of each such 30-day period being a
“Subsequent Determination Date”).  The number of Penalty Shares issuable
following each Subsequent Determination Date shall be determined and issued in
accordance with this section on the same basis applicable to the First
Determination Date; provided, however, that Penalty Shares previously issued to
the undersigned shall be excluded from the calculation of Subject Securities.
 Notwithstanding the foregoing, Pubco shall not be obligated to issue to the
undersigned pursuant to this paragraph an aggregate number of Penalty Shares
greater than 20% of the number of shares of Subject Securities originally
subscribed for and held by the undersigned.

(c)

Pubco shall notify the undersigned at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, upon discovery
that, or upon the happening of any event as a result of which, the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing.  At the request of the undersigned,
Pubco shall also prepare, file and furnish to the undersigned a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such shares,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
 The undersigned agrees not to offer or sell any shares covered by the
Registration Statement after receipt of such notification until the receipt of
such supplement or amendment.

(d)

Pubco may request the undersigned to furnish Pubco such information with respect
to the undersigned and the undersigned’s proposed distribution of Securities
pursuant to the Registration Statement as Pubco may from time to time reasonably
request in writing or as shall be required by law or by the SEC in connection
therewith, and the undersigned agrees to furnish Pubco with such information.

6.

USE OF PROCEEDS

The net proceeds of the Private Placement will be used in a manner consistent
with the plan described in “Use of Proceeds” in the Memorandum and based upon
periodic budget authorization by Pubco’s Board of Directors.  Pubco will use
$250,000 following the closing of this Private Placement towards the
establishment of a capital markets plan, with such funds to be held in escrow
for such limited purpose.  

7.

INSIDER TRADING PROHIBITION; INDEMNITY

(a)

Until the filing by Pubco of its Current Report on Form 8-K with the SEC
describing the Acquisition and the Private Placement, the undersigned hereby
agrees to (i) refrain from (a) engaging in any transactions with respect to the
capital stock of Pubco or any securities exercisable or convertible into or
exchangeable for any shares of capital stock of Pubco, and (b) entering into any
transaction which would have the same effect, or entering into any swap, hedge
or other arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of the capital stock of Pubco and (ii) indemnify and
hold harmless Pubco, the Placement Agent, and their respective officers and
directors, employees, agents, sub-agents and affiliates and each other person,
if any, who controls any of the foregoing, against any loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any litigation commenced or threatened or any claim whatsoever) arising
out of or based upon any violation of this Section 7 by the undersigned.





D-7




--------------------------------------------------------------------------------







(b)

The undersigned agrees to indemnify and hold harmless Pubco, the Placement
Agent, the Escrow Agent and their respective officers and directors, employees,
agents, sub-agents and affiliates and each other person, if any, who controls
any of the foregoing, against any loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation commenced or threatened or any claim whatsoever) arising out of or
based upon any false representation or warranty by the undersigned, or the
undersigned’s breach of, or failure to comply with, any covenant or agreement
made by the undersigned herein or in any other document furnished by the
undersigned to Pubco, the Placement Agent, the Escrow Agent and their respective
officers and directors, employees, agents, sub-agents and affiliates and each
other person, if any, who controls any of the foregoing in connection with the
Private Placement.

8.

CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION

Pubco’s right to accept the subscription of the undersigned is conditioned upon
satisfaction of the following conditions precedent on or before the date Pubco
accepts such subscription (the “Closing Date”) (any or all of which may be
waived by the undersigned in his, her or its sole discretion):

8.1

On the Closing Date, no legal action, suit or proceeding shall be pending which
seeks to restrain or prohibit the transactions contemplated by this Agreement.

8.2

The closing of the Acquisition shall occur concurrently with the acceptance of
this subscription.

8.3

The Board of Directors of Pubco shall have approved the issuance of the
Preferred Stock and Warrants pursuant to this Agreement in accordance with the
applicable laws of the jurisdiction of Pubco’s incorporation and expressly
approved the assumption of this Agreement.

8.4

Pubco shall have expressly assumed this Agreement and the other subscription
documents in the Private Placement for a minimum of 3,500 Units and shall have
indicated such assumption by executing and delivering a counterpart of this
executed Agreement and the other subscription documents.

8.5

The representations and warranties of Pubco contained in this Agreement shall
have been true and correct on the date of this Agreement and shall be true and
correct on the Closing Date as if made on the Closing Date.

9.

NOTICES TO SUBSCRIBERS

9.1

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
STATE LAWS.  THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC,
ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF
THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR
THE ACCURACY OR ADEQUACY OF THE MEMORANDUM.  ANY REPRESENTATION TO THE CONTRARY
IS UNLAWFUL.

9.2

THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT, AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  SUBSCRIBERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

10.

MISCELLANEOUS PROVISIONS

10.1

Modification.  Neither this Agreement, nor any provisions hereof, shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.





D-8




--------------------------------------------------------------------------------







10.2

Survival.  The undersigned’s representations and warranties made in this
Subscription Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Preferred Stock and the Warrant.

10.3

Notices.  Any party may send any notice, request, demand, claim or other
communication hereunder to the undersigned at the address set forth on the
signature page of this Agreement or to Pubco at the address set forth above
using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communication will be deemed to have been duly given
unless and until it actually is received by the intended recipient.  Any party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties written
notice in the manner herein set forth.

10.4

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

10.5

Binding Effect.  Except as otherwise provided herein, this Agreement shall be
binding upon, and inure to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns.  If the undersigned is more than one person or entity, the obligation
of the undersigned shall be joint and several and the agreements,
representations, warranties and acknowledgments contained herein shall be deemed
to be made by, and be binding upon, each such person or entity and his, her or
its heirs, executors, administrators, successors, legal representatives and
permitted assigns.

10.6

Assignability.  This Agreement is not transferable or assignable by the
undersigned.  This Agreement shall be transferable or assignable by the
Placement Agent to Pubco.

10.7

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles.





D-9




--------------------------------------------------------------------------------







ANTI-MONEY LAUNDERING REQUIREMENTS




The USA PATRIOT Act

 

What is money laundering?

 

How big is the problem and why is it important?

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002, all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.




To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could taint our financial markets.  According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.




What are we required to do to eliminate money laundering?

Under the rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transactions and ensure compliance with the law.

 

As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.




PRIVACY POLICY

It is the policy of Matrix USA LLC (“Matrix”) to respect the privacy of
customers who subscribe to transactions underwritten by Matrix.

Whether its own brokers introduce Customers to Matrix or the introduction was
made through Selling Agents, (hereinafter referred to as “Subscribers”)
nonpublic personal information is protected by Matrix.

Matrix does not disclose any nonpublic personal information about Subscribers to
anyone, except as required or permitted by law and to effect, administer, or
enforce transactions requested by Subscribers in the ordinary processing,
servicing or maintaining their accounts. Furthermore, Matrix does not reserve
the right to disclose Subscriber’s nonpublic personal information in the future
without first notifying the Subscriber of a change in privacy policy and
providing a convenient opportunity for Subscriber to opt out of information
sharing with nonaffiliated third parties.

Under the USA PATRIOT Act of 2001 (Public Law 107-56)(together with all rules
and regulations promulgated thereunder, the “Patriot Act”), Matrix and/or your
broker may be required or requested to disclose to one or more regulatory and/or
law enforcement bodies certain information regarding transactions relating to
your account involving transactions with foreign entitles and individuals, other
transactions in your account as required in the Patriot Act and other activities
described in the Patriot Act as “suspicious activities.”  Neither Matrix nor
your broker shall have any obligation to advise you of any such disclosures or
reports made in compliance with the Patriot Act.





D-10




--------------------------------------------------------------------------------







ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the ____ day
of ____________ 2006.




________________________

X $1,000 for each Unit

= $_____________________.

Units subscribed for

 

     Aggregate Purchase Price




Manner in which Title is to be held (Please Check One):

1.

___

Individual

7.

___

Trust/Estate/Pension or Profit sharing Plan

Date Opened:______________

2.

___

Joint Tenants with Right of Survivorship

8.

___

As a Custodian for

________________________________

Under the Uniform Gift to Minors Act of the State of

________________________________

3.

___

Community Property

9.

___

Married with Separate Property

4.

___

Tenants in Common

10.

___

Keogh

5.

___

Corporation/Partnership/ Limited Liability Company

11.

___

Tenants by the Entirety

6.

___

IRA

 

 

 




IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE D-12.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE D-13.





D-11




--------------------------------------------------------------------------------







EXECUTION BY NATURAL PERSONS

_____________________________________________________________________________

Exact Name in Which Title is to be Held

_________________________________

 Name (Please Print)

 

_________________________________

 Name of Additional Purchaser

_________________________________

 Residence: Number and Street

 

_________________________________

 Address of Additional Purchaser

_________________________________

 City, State and Zip Code

 

_________________________________

 City, State and Zip Code

_________________________________

 Social Security Number

 

_________________________________

  Social Security Number

_________________________________

Telephone Number

 

_________________________________

 Telephone Number

_________________________________

Fax Number (if available)

 

 ________________________________

 Fax Number (if available)

_________________________________

E-Mail (if available)

 

 ________________________________

 E-Mail (if available)

__________________________________

 (Signature)

 

 ________________________________

 (Signature of Additional Purchaser)







ACCEPTED this ___ day of _________ 2006, on behalf of Pubco.

 







By:

_________________________________

  

Name:
Title:

 

 








D-12




--------------------------------------------------------------------------------







EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, LLC, Trust, Etc.)




_____________________________________________________________________________

Name of Entity (Please Print)

Date of Incorporation or Organization:
_____________________________________________________

State of Incorporation or Organization:
_____________________________________________________




State of Principal Office:
________________________________________________________________

Federal Taxpayer Identification Number:
____________________________________________________

____________________________________________

Office Address

____________________________________________

City, State and Zip Code

____________________________________________

Telephone Number

____________________________________________

Fax Number (if available)

____________________________________________

E-Mail (if available)

 

By: _________________________________
Name:
Title:

[seal]

Attest: _________________________________

(If Entity is a Corporation)




_________________________________







_________________________________

Address

 







ACCEPTED this ____ day of __________ 2006, on behalf of Pubco.

 










By: _________________________________
Name:
Title:





D-13




--------------------------------------------------------------------------------







INVESTOR QUESTIONNAIRE

Instructions:  Check all boxes below which correctly describe you.

£

You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase units
consisting of one (1) share of Series A Convertible Preferred Stock and a
four-year detachable warrant to purchase shares of common stock (the “Units”),
is made by a plan fiduciary, as defined in Section 3(21) of ERISA, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, (2) you have total assets in excess of $5,000,000 and the
decision that you shall subscribe for and purchase the Units is made solely by
persons or entities that are accredited investors, as defined in Rule 501 of
Regulation D promulgated under the Securities Act (“Regulation D”) or (3) you
are a self-directed plan and the decision that you shall subscribe for and
purchase the Units is made solely by persons or entities that are accredited
investors.

£

You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

£

You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Units and with total assets in excess of
$5,000,000.

£

You are a director or executive officer of Odyne Corporation.

£

You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 at the time of your subscription for and
purchase of the Units.

£

You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

£

You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Units, whose subscription for and purchase of
the Units is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D under the Securities Act.

£

You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.





D-14




--------------------------------------------------------------------------------







The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased Units of Pubco.

___________________________________________

Name of Purchaser  [please print]

___________________________________________

Signature of Purchaser (Entities please

  provide signature of Purchaser’s duly

  authorized signatory.)

___________________________________________

Name of Signatory (Entities only)

___________________________________________

Title of Signatory (Entities only)

___________________________________________

Name of Co-Purchaser  [please print]

___________________________________________

Signature of Co-Purchaser









D-15


